Citation Nr: 1451165	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-08 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for left leg numbness, to include as secondary to a low back disability.

(The issue of entitlement to payment or reimbursement for medical treatment rendered at the Central Texas Medical Center in Dallas, Texas, between July 10, 2010, and July 11, 2010, will be the subject of a separate decision of the Board; the issue has been docketed separately and is independent of this decision). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to September 1973.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision that, in pertinent part, denied service connection for a low back disability and for left leg numbness.  The Veteran timely appealed.

In February 2014, the Board remanded the matters to afford the Veteran an opportunity for a hearing.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The record reflects that the Veteran failed to appear for a hearing scheduled in June 2014.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran contends that service connection for a low back disability and for left leg numbness is warranted on the basis that he was treated in active service for increasing low back pain and for numbness of the left lower extremity with tingling of both feet in February 1973.  The Veteran reportedly had no back problems until an incident in November 1972 when he strained his back lifting a 400 pound panel.  Service treatment records, dated in November 1972, include a finding of spondylolysis of the lumbar spine; and reflect referral to the orthopedic clinic.  The Veteran then reported having low back pain of three-and-one-half weeks' duration, when he did any heavy lifting.  Examination in November 1972 revealed severe muscle spasm, and that the Veteran stood with his knees and legs flexed.  Records also include a finding of spondylolisthesis of L5 in November 1972.

No neurological deficits were noted either in November 1972 or in February 1973, despite a neurological history.  Examination in February 1973 revealed moderate muscle spasm over the lower sacral area and paraspinous muscles.  Straight leg raising was doable; deep tendon reflexes were within normal limits.  The Veteran was continued on light duty, with no heavy lifting; the impression in February 1973 was acute back strain.  X-rays taken of the lumbar spine were negative.  Records also show that the Veteran reported recurrent back pain on a medical history report completed at the time of his separation examination in September 1973.

Here, the Veteran reports that he continued to have low back pain after service.  See April 2012 substantive appeal.  He is a credible and reliable historian with regard to the observable symptoms he experienced both in service and after service.  The question therefore remains whether the evidence indicates that there may be an association between his current diagnoses and service.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability that are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

While the Veteran underwent VA examinations in December 2011, the examiner at that time opined that the Veteran's L5 spondylolysis and L5-S1 spinal stenosis were less likely as not caused by or aggravated by active service.  The December 2011 examiner reasoned that spondylolysis is a congenital condition, which causes chronic back pain; and that the L5-S1 segment was also the first to degenerate secondary to age.  The December 2011 examiner also opined that it was less likely as not that the Veteran's peripheral neuropathy was due to the Veteran's lumbar spine, because there were multiple possible contributions to his peripheral neuropathy.  

No opinion is currently of record regarding whether any additional disability was superimposed over a congenital condition during active service.  Under these circumstances, the Board finds that an addendum from the December 2011 examiner (or from a suitable substitute) is needed. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014). 

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to a low back disability and/or left leg numbness from the Veteran's private physicians, dated from November 2007 to the present date; and associate them with the Veteran's claims file (physical or electronic). 

If, after making reasonable efforts to obtain records identified by the Veteran; and if VA is unable to secure such records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain VA treatment records, including but not limited to those dated January 29, 2010 and September 14, 2010 (see p. 1 of the statement of the case); and associate them with the Veteran's claims file (physical or electronic).

3. The December 2011 VA examination report should be returned to the examiner (or, if that examiner is unavailable, a suitable substitute) for an addendum expressing an opinion as to:  

(i)  Explain whether spondylolysis is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

(ii)  If it is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  

(iii)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that spondylolysis pre-existed active service.

(iv)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing spondylolysis WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

(v)  If a response to (iii) or (iv) is negative, is it at least as likely as not that (50 percent probability or more) that the Veteran's current spondylolysis is the result of disease or injury incurred or aggravated during service, to specifically include (a) heavy lifting; (b) increased low back pain and numbness of the left lower extremity with tingling of both feet in February 1973; (c) acute back strain in February 1973; or (d) other incidents of active service, as credibly reported by the Veteran and noted in service treatment records.  

(vi)  Is the spinal stenosis at L5-S1 at least as likely as not (50 percent probability or more) the result of disease or injury incurred during service, to specifically include (a) heavy lifting; (b) increased low back pain and numbness of the left lower extremity with tingling of both feet in February 1973; (c) acute back strain in February 1973; or (d) other incidents of active service, as credibly reported by the Veteran and noted in service treatment records.  

(vii)  Is it at least as likely as not that the left leg neurologic disability began in or is related to service.  

Attention is invited to the finding of spondylolisthesis of L5 in November 1972; and the assessment of lumbar radiculopathy and leg weakness in October 2007.  In addition, the Veteran reported in his April 2012 substantive appeal that he has been suffering from low back pain since February 1973.  The examiner should assume that the Veteran is a credible historian.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Veteran's claims file, to include a copy of this REMAND, and any pertinent records contained in any electronic claims folder, must be made available to the examiner designated, and the examination report should note review of the file.

4.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a SSOC before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



